Citation Nr: 1132407	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression, claimed as secondary to service-connected eczema of the feet.

4.  Entitlement to an increased rating for service-connected eczema of the feet, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of June 2007 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Procedural history

The RO awarded the Veteran service connection for eczema of the feet in a June 1969 rating decision; a 10 percent initial rating was assigned.  The Veteran filed a claim for an increased disability rating in May 2007, which the RO denied in the above-referenced July 2007 rating decision.  The RO subsequently denied the Veteran's service-connection claims for bilateral hearing loss, tinnitus and depression in the above-referenced October 2008 rating decision.  The Veteran disagreed with each of the RO's respective determinations, and perfected a timely appeal as to all four issues.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge at the North Little Rock RO in December 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.
Clarification of issue on appeal

As noted above, the Veteran is claiming entitlement to service connection for depression, as secondary to his service-connected eczema.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has determined that mental disorder claim cannot be limited to a single diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the medical evidence of record demonstrates that the Veteran has been diagnosed with depressive disorder only.  Because no other mental disorders other than depression have been identified in the record as of yet, the Board need not expand the Veteran's claim at this time.

Referred issue

At the December 2009 hearing, the Veteran testified that his service-connected skin disability, eczema of the feet, had started to appear intermittently on the head of his penis.  See the December 2009 hearing transcript, page 11.  Based on this testimony, it appears that the Veteran is raising an informal claim of entitlement to service connection for eczema of the groin, to include as secondary to his already service-connected eczema of the feet.  As this claim has not yet been considered by the RO, it is REFERRED to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further procedural and evidentiary development.  

Social Security Administration (SSA) records

The record pertinently indicates that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  See the Veteran's March 29, 2002 Statement in Support of Claim [indicating receipt of SSA benefits in November 2001]; see also the Veteran's SSA Notice of Award [indicating that the Veteran is entitled to monthly disability benefits beginning April 2001].  

The evidence of record does not contain any SSA records other than the Veteran's above-referenced award letter, and there is no indication such were sought.  Because such records may contain pertinent information relating to the Veteran's claims, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].

VA examinations

For the following reasons, the Board believes that additional audiological, mental, and skin examinations should be scheduled.

A.  Bilateral hearing loss

With respect to the Veteran's service-connection claim for hearing loss, the Veteran underwent previous VA audiological examinations in July 2008 and June 2009.  At each examination, audiometric test scores clearly demonstrated that the Veteran currently experiences sensorineural hearing loss for VA purposes bilaterally.   In essence, the Veteran has asserted that he was exposed to acoustic trauma from artillery fire during his active duty service, and that such exposure caused or contributed to his current hearing loss disability.

Although both the July 2008 and June 2009 VA examiners reviewed the Veteran's prior medical history and assessed his current complaints and testing results, neither adequately explained their respective nexus opinions.  Both examiners opined that the Veteran's current hearing loss disability did not likely have its onset in, or is not likely related to his active duty military service.  However, by way of rationale, both examiners merely observed that the Veteran's audiometric test results upon entrance into, and separation from service were within normal limits.  Crucially, neither discussed the clinical significance, if any, of these normal test results with regard to the Veteran's assertions of in-service noise exposure.  See the July 2008 VA examiner's report, page 2; see also the June 2009 VA examiner's report, page 1.  

Significantly, even if a Veteran's service treatment records do not contain evidence of bilateral hearing disability for VA purposes in service or at service separation, service connection for bilateral hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, the Veteran has contended that while in service, he was exposed to the loud noises while working near artillery fire.  Neither VA examiner commented upon whether a link exists specifically between this noise exposure and the Veteran's current hearing loss disability, nor did the examiners rule out any such connection.

For this reason, the Board finds that the July 2008 and June 2009 VA examiners' opinions to be inadequate for adjudication purposes.  As a result, there are still open questions as to whether the Veteran's diagnosed hearing loss disability is related to his active duty military service.  The Board therefore believes that the Veteran should be scheduled for another VA audiological examination.  See Charles v. Principi, 16 Vet. App. 370 (2002).


B. Eczema of the feet

With respect to the Veteran's increased rating claim for eczema of the feet, the Board notes that the Veteran's most recent VA examination took place more than four years ago in June 2007.  At that examination, the Veteran's chief complaints were redness and itching of feet and lower extremities.  The VA examiner noted the presence of red patching at that time, but no acne, chloracne, or scarring.              See the June 2007 VA examiner's report, pages 1 and 2.  Significantly, at the December 2009 hearing, the Veteran complained of worsened symptomatology, to include burning, sensitivity to socks with colored dye, pain, trouble walking, scabbing, cracking and blistering of the skin on his feet and ankles.  See the December 2009 hearing transcript, pages 11-15.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In this case, the Veteran is certainly competent to testify as to his perceived increase in pain, burning and scabbing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board believes that a medical examination assessing the current severity of the Veteran's right and left foot eczema is necessary to adequately decide this claim.

C. Depression

With respect to the Veteran's service-connection claim for depression, the Board notes that a VA mental health examiner diagnosed the Veteran in July 2008 with major depressive disorder, recurrent.  The Veteran asserts that this depressive disorder was either caused or aggravated by his service-connected eczema of the feet.  

In discussing the etiology of the Veteran's depression, the July 2008 VA examiner could not provide a complete evaluation.  The examiner addressed whether the Veteran's depression could be secondary to his eczema or his hearing loss, but determined that "[t]o give an opinion on this connection would be purely speculative at this point."  See the July 2008 VA mental health examiner's report, page 3.  Crucially, the examiner did not mention whether his inability to comment on the etiology of the Veteran's depression reflects the need for additional information, or that he has exhausted the limits of current medical knowledge as to what may be causing the depression.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Additionally, although the examiner noted that the Veteran's hearing loss did not appear to be tied to the Veteran's decrease in functioning, the key question to be answered in this case is whether the Veteran's service-connected eczema as likely as not caused or aggravated his depression, not hearing loss.

As the examiner did not comment on why an opinion as to the etiology of the Veteran's depression could not be provided without resorting to speculation, the Board finds that an additional VA examination is necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his eczema, hearing loss, depression and claimed tinnitus.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2010). 

2.  The RO should also request the SSA to provide copies of any records pertaining to the Veteran's SSA disability benefits, to include any medical records obtained in connection with the Veteran's application.  Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2010). 

3.  Thereafter, the Veteran should be afforded a VA audiological examination to assess the current nature and etiology of his bilateral hearing loss disability.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting clinical rationale as to whether the Veteran's current hearing loss disability is as likely as not (50/50 probability or better) caused by, or otherwise related to his in-service noise exposure from artillery fire. The examiner is requested to specifically comment upon the results of each audiometric test in the Veteran's service treatment records, and the relevance, if any, of any auditory threshold shift documented therein.  If the examiner finds no hearing loss in service, he/she must address whether any current hearing loss is attributable to in-service noise exposure on the basis of a delayed onset theory of causation.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  VBA should also schedule the Veteran for a VA skin examination to determine the current severity of his service-connected eczema of the feet.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  All signs and symptoms necessary for rating the Veteran's eczema should be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The examiner is specifically requested to indicate: 
      
a.)  the percent of the Veteran's entire body, and the percent of his exposed areas that are affected; 

b.) whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period; 

c.) whether the Veteran required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

A report should be prepared and associated with the Veteran's claims folder.

5.  The Veteran should then be afforded a VA mental health examination to assess the current nature and etiology of his depressive disorder.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  After review of the claims folder, and upon examination of the Veteran, the VA examiner should confirm the Veteran's diagnosis or diagnoses, and provide opinions with supporting clinical rationale as to the following questions:

a.) Was the Veteran's depressive 
disorder [or any other psychiatric disorder now diagnosed] as likely as not caused by his service-connected eczema of the feet?  

b.)  Was the Veteran's depressive 
disorder [or any other psychiatric disorder now diagnosed] as likely as not aggravated beyond its normal progression by his service-connected eczema of the feet?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  
If the examiner indicates that he or she cannot provide the requested opinions without resort to speculation, he or she should indicate whether the inability to provide a definitive opinion was due to (a) a need for further information, or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's depression; or (b) whether this is an instance where a definitive opinion cannot be provided because required information is missing, or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Thereafter, the VBA should then readjudicate the Veteran's service-connection and increased rating claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



